DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Replacement Drawings filed on January 15, 2020 have been approved by the U. S. examiner.  The Applicants’ Original Drawings filed on January 15, 2020 have also been approved by the U. S. examiner.

Specification
The Applicant’s Substitute Specification filed on January 15, 2020 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the English translation of CN 101 288 823 A.
Claim 15 in the English translation of CN-823 describes a method for purifying the exhaust gas emitted from a combustion source on-board a sea boat, that includes:
	Providing what appears to be a packed bed wet exhaust gas scrubber (please also note pg. 8 paragraph numbers 5 and 6 in the English translation of CN-823);
Passing the exhaust gas (at a temperature ranging from 200 to 490 oC: please also note pg. 6 paragraph number 4 in the English translation of CN-823) into the bottom of this wet scrubber so that it ascends towards to the top;
Injecting seawater through inlets located near the top of this wet scrubber so that the seawater descends downwardly through the wet scrubber and purifies and also cools the ascending flow of exhaust gas;
Discharging the purified exhaust gas out of the wet scrubber at a location that seems to be near the top of this wet scrubber, and 
Collecting the (spent and loaded?) seawater in what appears to be a collection sump located near the bottom of this wet scrubber.
Also, please note that pg. 16 3rd paragraph also sets forth that a mist eliminator was provided above the water distributor to eliminate mist droplets out of the exhaust gas, as embraced in the scope of at least the Applicants’ independent claim 1.
	Also, please note that paragraph number 2 in the Applicant’s specification envisions the application of the Applicant’s invention to “marine ships”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the English translation of CN 101 288 823 A.
 	Claim 15 in the English translation of CN-823 describes a method for purifying the exhaust gas emitted from a combustion source on-board a sea boat, that includes:
	Providing what appears to be a packed bed wet exhaust gas scrubber (please also note pg. 8 paragraph numbers 5 and 6 in the English translation of CN-823);
Passing the exhaust gas (at a temperature ranging from 200 to 490 oC: please also note pg. 6 paragraph number 4 in the English translation of CN-823) into the bottom of this wet scrubber so that it ascends towards to the top;
Injecting seawater through inlets located near the top of this wet scrubber so that the seawater descends downwardly through the wet scrubber and purifies and also cools the ascending flow of exhaust gas;
Discharging the purified exhaust gas out of the wet scrubber at a location that seems to be near the top of this wet scrubber, and 
Collecting the (spent and loaded?) seawater in what appears to be a collection sump located near the bottom of this wet scrubber.
Also, please note that pg. 16 3rd paragraph also sets forth that a mist eliminator was provided above the water distributor to eliminate mist droplets out of the exhaust gas, as embraced in the scope of at least the Applicants’ independent claims 1 and 4 as well as the Applicants’ dependent claim 8.

The description of the prior art on pg. 2 4th paragraph that includes the use of a “programmable controller” seems to suggest the Applicants’ claimed “mechanism for controlling” mentioned in at least the Applicants’ dependent claim 8.
Also, please note that pg. 7 paragraph number 6 also seems to mention the provision of a “cap” that seems to be associated w/ the prevention of seawater from entering the flue, as embraced in the scope of at least the Applicants’ dependent claims 9 and 10.
The difference between the Applicants’ claims and the English translation of this CN-823 is that the Applicants’ independent claim 4 and also the Applicants’ dependent claims 2, 3, 5, 6, and 7 also describe certain chemical and/or physical process and/or apparatus parameters that do not appear to be explicitly recited in this CN-823 (such as diameter ratios, relative heights, and flow rates), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is reasonably expected that at least an obvious variation of the same method and apparatus for cooling and also abating the emissions of the same pollutants out of the same exhaust gas to the same degree/extent would inevitably operate w/ at least an obvious variation of the same claimed chemical and/or physical process and/or apparatus parameters (to include the diameter ratios, relative heights and flow rates expressly mentioned in at least the Applicant’s independent claim 4 and also the Applicants’ dependent claims 2, 3, 5, 6 and 7)  and such “reasonable expectations” are evidence of prima facie obviousness.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736